Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00571-CR

                                  Jose Juan GARCIA,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR12538
                       Honorable Frank J. Castro, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED October 17, 2018.


                                            _________________________________
                                            Karen Angelini, Justice